Citation Nr: 0525848	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1945.  He died in September 2003.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the RO's December 2003 rating decision 
granted special monthly pension by reason of being 
permanently housebound.  The sole issue on appeal before the 
Board is as stated above.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The evidence does not show that the appellant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulation.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2004).  

Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance.  38 U.S.C.A. 
§ 1541(d); 38 C.F.R. §§ 3.23(a)(6), 3.351(a)(5).  A person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b) and (c)(1) and (2).  The latter 
criterion is met if a claimant is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).  

Increased compensation is also payable if the surviving 
spouse otherwise establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
herself, to keep herself ordinarily clean and presentable; an 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  The 
evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required.  38 C.F.R. § 3.352(a).  

In this case, the Board finds that the criteria for 
entitlement to special monthly pension by reason of need for 
regular aid and attendance are not met.  Specifically, the 
October 2003 statement from Dr. "S. A". indicated that the 
appellant was not in a nursing home or other facility.  The 
appellant has not made any such allegation.  In addition, the 
record does not show that the appellant is blind or otherwise 
meets the criteria for defective vision set forth in VA 
regulation.  Although the March 2004 statement from Dr. "L. 
T". indicates that he was treating the appellant for iritis, 
diabetic retinopathy, and glaucoma, Dr. "G. O.'s" December 
2003 report specifically stated that the appellant was not 
blind.  Again, she has made no allegation that she satisfies 
the criteria for aid and attendance based on visual defects.  
The appellant's statement would support such a finding. 

Finally, the evidence does not support a finding that the 
appellant is factually in need of regular aid and attendance.  
38 C.F.R. §§ 3.351(c)(3), 3.352(a).  She asserts that she has 
difficulty walking, dressing, and getting in and out of the 
bathtub without assistance.  However, in her April 2004 
substantive appeal, she concedes that she is able to feed 
herself and attend to the needs of nature.  Moreover, the 
reports from Dr. S. A. and Dr. G. O. agree that the appellant 
was able to feed, dress, and bathe herself and to walk and 
get out of bed without assistance.  Such reports provide only 
evidence against this claim.  There is no indication or 
allegation that the appellant is physically or mentally 
incapable of protecting herself from the hazards or dangers 
incident to her daily life or that she is bedridden. Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against special monthly pension by reason of need 
for regular aid and attendance.  38 U.S.C.A. § 5107.  That 
is, despite her contentions, the medical evidence does not 
establish a need for regular assistance from another person.  
As such, the evidence is not so evenly balanced as to require 
resolution of doubt in the appellant's favor. Id. The appeal 
is denied.      

The Duty to Assist

The Board finds compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  That is, by way of a December 2003 letter, 
the February 2004 rating decision, and April 2004 statement 
of the case, the RO advised the appellant what evidence was 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible to provide.  In addition, the statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board observes that the RO issued its initial notice in 
December 2003, prior to the February 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The Board concedes that the letter does not 
ask the appellant to provide any evidence in her possession 
that pertains to the claim.  Id. at 120-21.  However, the 
Board is satisfied that the totality of notice provided in 
the three documents discussed above otherwise fully notified 
the appellant of the need to give to VA any evidence 
pertaining to her claim.  Thus, the Board finds no indication 
of defective notice that is prejudicial to the appellant, 
such that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
Board emphasizes that the appellant has not made any showing 
or allegation of defect in notice that has resulted in any 
prejudice to her.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the Board observes that 
the RO has not secured any medical records or medical 
examinations or opinions in this case.  However, the 
appellant has not identified any relevant VA medical records 
or authorized the release of any private medical records.  
She has provided several relevant medical statements.  The 
record does not indicate the need for any examination or 
opinion.  Moreover, as this claim is not for disability 
compensation, assistance in the form of a medical examination 
or opinion is not indicated.  See 38 U.S.C.A. § 5103A(d).  
 

ORDER

Special monthly pension by reason of need for regular aid and 
attendance is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


